Citation Nr: 1004259	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969.  He was awarded the Purple Heart, Combat Action 
Ribbon, Vietnam Service Medal, and Vietnam Campaign Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2008 of the RO that assigned a 30 percent rating to the PTSD 
effective beginning on August 9, 2007.  

The matter of an increased rating higher than 50 percent for 
the service-connected PTSD is being remanded to the RO via 
the Appeals Management Center for additional development of 
the record.  



FINDING OF FACT

Beginning on August 9, 2007, the service-connected PTSD is 
shown to have been manifested by a level of occupational and 
social impairment resulting in clearly reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD have been met beginning on August 
9, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2009).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA 
notice letter to the Veteran in August 2007, prior to the 
initial adjudication of the claim.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if 
service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The August 2007 letter provided the Veteran with notice of 
the laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records 
dated from August 2006 to October 2008 are associated with 
the claims folder.  

The Board finds that there is no identified relevant 
evidence that has not been accounted for.  The Veteran 
underwent VA examinations in January, May and December 2008 
to obtain medical evidence as to the severity of the PTSD.  

To the extent  that the action taken hereinbelow is 
favorable to the Veteran, further discussion of VCAA is not 
required at this time.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation  or own 
name.  

A 70 percent rating requires 
occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

A 50 percent rating requires 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

A 30 percent rating requires 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court has held that GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communications (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Analysis

Based on a careful review of the record, the Board finds 
that, from the date of filing of the claim for increase, the 
evidence clearly documents a level of social and industrial 
inadaptability due to the service-connected PTSD that would 
warrant a 50 percent rating due to reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships.  

The examiner who performed the January 2008 VA examination 
found that the Veteran had reduced occupational and social 
adaptability as a result of the chronic PTSD.  The assigned 
GAF score was that of 41, which is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  The examiner also stated 
that the Veteran's alcohol abuse was due to the chronic 
PTSD.  

The Veteran was afforded subsequent VA examinations in May 
2008 and December 2008 by a VA psychologist.  

The May 2008 VA examination report notes that the Veteran 
continued to have symptoms of reexperiencing the trauma, 
intrusive thoughts, occasional nightmares, occasional 
flashbacks, persistent avoidance of trauma-related stimuli 
and physiological arousal.  

The VA examiner opined that the PTSD was chronic and 
assigned a GAF score of 55, indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Significantly, the 
examiner stated that the PTSD caused mild occupational 
impairment.   

The December 2008 VA examination report indicates that the 
Veteran continued to have PTSD of the same severity as the 
last examination.  The examiner indicated that the PTSD was 
moderate and chronic.  The GAF score was 55.  

The VA examiner in this regard stated that the service-
connected PTSD caused moderate occupational impairment and 
mild social impairment.  

Significantly, the examination reports show that the Veteran 
had been receiving disability benefits from the Social 
Security Administration for many years.  

At the December 2008 VA examination, the Veteran reported 
having excessive anxiety and worry seven days a week for 25 
percent of the day and panic attacks one or two times a 
week.  

The Board notes that the examiner who performed the May 2008 
and December 2008 VA examinations indicated that the PTSD 
caused an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to signs and symptoms for the assignment of a 30 
percent rating under Diagnostic Code 9411.  

However, the evidence overall shows that the PTSD likely 
caused more persistent impairment and continuous reduced 
reliability and productivity as evidenced by the various GAF 
scores, and the examiner's own reports to support the 
assignment of a rating higher 30 percent rating for the 
period of the appeal.  

Thus, the Board concludes that, on this record, the evidence 
supports the assignment of a 50 percent rating for the 
service-connected PTSD beginning on August 9, 2007.  Thus, a 
staged rating is not assigned at this time.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  




REMAND

The Board must address in this case whether there is any 
evidence that would warrant consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321.  

As noted, there is medical evidence that tends to show that 
the service-connected disability picture in its entirety may 
be productive of marked interference with employment.  The 
Veteran in this regard is not shown to have worked since 
1995.  

This evidence that suggests that the service-connected PTSD 
warrants a higher rate of compensation.  If a disability 
picture is found to be unusual or exceptional, VA must 
assess whether it renders impractical the application of the 
regular schedular standards in a particular case.  See 
38 C.F.R. § 3.321(b)(1).  

Hence, the Board finds that additional development is 
required in order to ascertain the degree of industrial 
impairment caused by the service-connected PTSD and any 
related manifestations causing social or industrial 
incapacity that cannot be clearly dissociated from the 
service-connected disability picture.  

Any additional treatment records or evidence supporting the 
claim should also be obtained for review in this case.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to  
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who have additional pertinent treatment 
records since 2007.  This should include 
obtaining evidence pertaining the 
Veteran's award of disability benefits 
by SSA.  

After the Veteran has signed any 
necessary releases, the RO should make 
as many attempts as necessary to obtain 
all identified records not already 
associated with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  The RO then should schedule the 
Veteran for an appropriate VA 
examination to determine the current 
severity of the service-connected PTSD.  
The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner 
for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
testing.  Then, based on the results of 
the examination, the examiner should 
provide an assessment of the extent and 
severity of the Veteran's service-
connected PTSD and all manifestation 
attributable thereto in terms of the 
criteria warranting a higher rate of 
compensation.  

The VA examiner, in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  

The examiner is also asked to express 
all medical findings in terms conforming 
to the applicable rating criteria, to 
specifically include 38 C.F.R. § 4.71a.  
See Massey v. Brown, 7 Vet. App. 204 
(1994).  Also, specific references to 
the Veteran's claims file, including all 
pertinent medical records, and the 
Veteran's lay assertions should be 
provided, as appropriate.  

4.  If the Veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file a copy of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
pertinent evidence and legal authority.  
If any benefit sought of appeal remains 
denied, the RO should issue an 
appropriate Supplemental Statement of 
the Case (SSOC), to the Veteran and his 
representative and afford them with the 
requisite time to respond.  

Thereafter. if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


